DETAILED ACTION

Remarks
Claims 1-6, 9-14, and 16-22 have been examined and rejected. This Office action is responsive to the amendment filed on 07/19/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 20150293592 A1, published 10/15/2015) in view of TeslaTouch: electrovibration for touch surfaces (UIST '10: Proceedings of the 23nd annual ACM symposium on User interface software and technology Pages 283–92, https://doi.org/10.1145/1866029.1866074, published 10/03/2010), hereinafter TeslaTouch.

Regarding claim 1, Cheong teaches the claim comprising:
A method that generates a tactile representation which indicates time on a mobile device, which method comprises (Cheong Figs. 1-26; [0412], FIG. 15 is a view illustrating a haptic information management method depending on watch function execution information; [0051], electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches)):
providing a mobile device that is operated by a touch screen, with the touch screen including functionality to be able to be activated to electrovibrate in at least one portion thereof (Cheong Figs. 1-26; [0070], the input/output interface 140 may provide data on a user touch inputted through a touch screen or a touch pad to the processor 120 or the haptic support module 170; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device; [0051], electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches));
and in response to an application to or rubbing a portion of the touch screen: activating the touch screen; receiving electrical signals specifying a current time on the touch screen; and applying the electrical signals to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device that vary in response to the current time to provide haptic feedback to indicate a tactile presentation of the current time (Cheong Figs. 1-26; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device); [0413], referring to FIG. 15, according to various embodiments, a haptic support module 170 of an electronic device 100 may perform a control to output time information to an area of a display 150 as shown in a state 1510; when a touch event (for example, at least one of a touch down, touch up, and touch drag event and a touch hold event) or a hovering event occurs from a specific area of the electronic device 100, the haptic support module 170 may output haptic feedback information corresponding to a corresponding time; as shown in a state 1510, the electronic device 100 may display time information by using a minute hand and an hour hand or numbers; [0414], when a specific event occurs, the haptic support module 170 may obtain current time information; the haptic support module 170 may control a haptic feedback output corresponding to specific haptic information to a position corresponding to the current time information; as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; [0415], the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; [0418], the specific event may include at least one event of a touch hold event occurrence in the electronic device 100 (for example, a display area or a touch available bezel area); [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area);
wherein the haptic feedback is configured to emulate shapes comprising either a numeric character in a predetermined location that represents elapsed minutes, or a discernable shape in a sector location disposed on a portion of the touch screen, with the haptic feedback of each shape being indicative of a particular grouping of a plurality of minutes, wherein 2 to 12 locations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the touch screen can sense the numeric character or shape generated by the haptic feedback and determine the time elapsed within an hour without having to view the touch screen (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; [0416], the haptic support module 170 may perform a control to output a haptic feedback on the bezel area 1504 corresponding to the positions of the hour hand and the minute hand; as shown in a state 1540, the haptic support module 170 may perform a control to output a first haptic feedback to an hour hand indication bezel area 1541 in the bezel area 1504; the haptic support module 170 may perform a control to output a second haptic feedback to a minute hand indication bezel area 1542 that the minute hand indicates; [0417-0418], a haptic feedback is provided from a first input mode or a search mode (for example, a mode of providing a haptic feedback only to the hour hand and the minute hand during touch drag or hovering movement or providing a directional haptic feedback in the case of not the hour/minute area; see [0221]); the first input mode or the search mode may maintain a power saving mode in which a display is not turned on or a screen lock mode; when the proximity of an object approaching through a sensor hub supporting low power driving is within a predetermined reference in the electronic device 100 or an input occurs from a touch detection device if a screen on key is not pressed in a screen off state, the haptic support module 170 may automatically set into the first input mode or the search mode; a user may check time information on the basis of haptic feedback without display check; [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area; as shown, the locations on the clock represent groupings of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60)
However, Cheong fails to expressly disclose applying the electrical signals to connectors used by a position-sensing driver to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device.  In the same field of endeavor, TeslaTouch teaches:
applying the electrical signals to connectors used by a position-sensing driver to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device (TeslaTouch p. 284 para. 1, the technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices; p. 284 para. 6, users could feel various tactile shapes; p. 283 Fig. 1, TeslaTouch uses electrovibration to control electrostatic friction between a touch surface and the users finger.; p. 285 para. 3, we used a 3M Microtouch panel [1] originally designed for capacitive­based touch sensing; it is composed of a transparent electrode sheet applied onto a glass plate coated with an insulator layer (Figure 2); we then excite the transparent electrode with a periodic electrical signal V(t) applied to connectors normally used by the position­sensing driver; when an input signal of sufficient amplitude is provided, an electrically induced attractive force e develops between a sliding finger and the underlying electrode, increasing the dynamic friction fr between the finger and the panel surface(Figure 2); because the amplitude of ffe varies with the signal amplitude, changes in friction fr will also be periodic, resulting in periodic skin deformations as the finger slides on the panel; these deformations are perceived as vibration or friction and can be controlled by modulating the amplitude and frequency of the applied signal; p. 286 para. 6, low frequency stimuli were perceived as rougher compared to high frequencies; p. 290 Figure 11: Left: different textures produce different sensations, e.g. simulated corduroy. Right: a racing track where friction increases as the car “squeaks” around corners; (p. 290 para. 6), applications includes such tactile effects as textures for virtual objects; (p. 290 para. 8), there are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]; sliders can report their drag extent by changing the tactile feedback frequency; a user could run their fingers over a list of emails to sense those that are new or with the highest priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated applying the electrical signals to connectors used by a position-sensing driver to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device as suggested in TeslaTouch into Cheong.  Doing so would be desirable because it is a new technology for enhancing touch interfaces with tactile feedback (see TeslaTouch p. 283 para. 1).  Interest in designing and investigating haptic interfaces for touch-based interactive systems has been rapidly growing.  Despite their popularity, a major problem with touch interfaces is the lack of dynamic tactile feedback.  A lack of haptic feedback 1) decreases the realism of visual environments, 2) breaks the metaphor of direct interaction, and 3) reduces interface efficiency, because the user can not rely on familiar  haptic cues for accomplishing even the most basic interaction tasks (see TeslaTouch p. 283 para. 2).  Tactile feedback based on electrovibration has several compelling properties. It is fast, low-powered, dynamic, and can be used in a wide range of interaction scenarios and applications.  The technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices.  Because our design does not have any moving parts, it can be easily added to existing devices with minimal physical modification (see TeslaTouch p. 283 para. 5).  Applications includes such tactile effects as textures for virtual objects (see TeslaTouch p. 290 para. 6).  There are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]. For example, sliders can report their drag extent by changing the tactile feedback frequency. Similarly, a user could run their fingers over a list of emails to sense those that are new or with the highest priority. There are numerous other interaction design ideas that can be explored in this area.  (see TeslaTouch p. 290 para. 8).  Direct manipulation is ripe for tactile augmentation, especially in touch interfaces where occlusion can be problematic (see TeslaTouch p. 290 para. 9).

Regarding claim 9, Cheong teaches the claim comprising:
A mobile device that generates a tactile presentation which indicates time, the mobile device comprising (Cheong Figs. 1-26; [0412], FIG. 15 is a view illustrating a haptic information management method depending on watch function execution information; [0051], electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches)):
a touch screen that includes functionality to be able to be activated to electrovibrate in at least one portion thereof; a transparent electrode layer that, when excited with an electrical signal, generates electrovibrations that vary in response to the time to provide the tactile presentation which indicates the time; and (Cheong Figs. 1-26; [0070], the input/output interface 140 may provide data on a user touch inputted through a touch screen or a touch pad to the processor 120 or the haptic support module 170; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device);
a processor that, in response to an application of pressure to or rubbing a portion of the touch screen: activates the touch screen; receives electrical signals specifying a current time; and activates the transparent electrode layer to generate a set of electrovibrations that vary in response to the current time to provide haptic feedback to indicate a tactile representation of the current time (Cheong Figs. 1-26; [0067], the processor 120 may be configured to include the haptic support module 170; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device); [0149], touch pressure (see also [0233-0235], [0303]); [0413], referring to FIG. 15, according to various embodiments, a haptic support module 170 of an electronic device 100 may perform a control to output time information to an area of a display 150 as shown in a state 1510; when a touch event (for example, at least one of a touch down, touch up, and touch drag event and a touch hold event) or a hovering event occurs from a specific area of the electronic device 100, the haptic support module 170 may output haptic feedback information corresponding to a corresponding time; as shown in a state 1510, the electronic device 100 may display time information by using a minute hand and an hour hand or numbers; [0414], when a specific event occurs, the haptic support module 170 may obtain current time information; the haptic support module 170 may control a haptic feedback output corresponding to specific haptic information to a position corresponding to the current time information; as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; [0415], the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; [0418], the specific event may include at least one event of a touch hold event occurrence in the electronic device 100 (for example, a display area or a touch available bezel area); [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area);
wherein the haptic feedback is configured to emulate shapes comprising either a numeric character in a predetermined location that represents elapsed minutes, or a discernable shape in a sector location disposed on a portion of the touch screen, with the haptic feedback of each shape being indicative of a particular grouping of a plurality of minutes, wherein 2 to 12 sector locations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the touch screen can sense the numeric character or shape generated by the haptic feedback and determine the time elapsed within an hour without having to view the touch screen (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; [0416], the haptic support module 170 may perform a control to output a haptic feedback on the bezel area 1504 corresponding to the positions of the hour hand and the minute hand; as shown in a state 1540, the haptic support module 170 may perform a control to output a first haptic feedback to an hour hand indication bezel area 1541 in the bezel area 1504; the haptic support module 170 may perform a control to output a second haptic feedback to a minute hand indication bezel area 1542 that the minute hand indicates; [0417-0418], a haptic feedback is provided from a first input mode or a search mode (for example, a mode of providing a haptic feedback only to the hour hand and the minute hand during touch drag or hovering movement or providing a directional haptic feedback in the case of not the hour/minute area; see [0221]); the first input mode or the search mode may maintain a power saving mode in which a display is not turned on or a screen lock mode; when the proximity of an object approaching through a sensor hub supporting low power driving is within a predetermined reference in the electronic device 100 or an input occurs from a touch detection device if a screen on key is not pressed in a screen off state, the haptic support module 170 may automatically set into the first input mode or the search mode; a user may check time information on the basis of haptic feedback without display check; [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area; as shown, the locations on the clock represent groupings of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60)
However, Cheong fails to expressly disclose a transparent electrode layer that, when excited with an electrical signal applied to connectors used by a position-sensing driver, generates electrovibrations; activates the transparent electrode layer to generate a set of electrovibrations.  In the same field of endeavor, TeslaTouch teaches:
a transparent electrode layer that, when excited with an electrical signal applied to connectors used by a position-sensing driver, generates electrovibrations; activates the transparent electrode layer to generate a set of electrovibrations (TeslaTouch 284 para. 1, the technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices; p. 284 para. 6, users could feel various tactile shapes; p. 283 Fig. 1, TeslaTouch uses electrovibration to control electrostatic friction between a touch surface and the users finger.; p. 285 para. 3, we used a 3M Microtouch panel [1] originally designed for capacitive­based touch sensing; it is composed of a transparent electrode sheet applied onto a glass plate coated with an insulator layer (Figure 2); we then excite the transparent electrode with a periodic electrical signal V(t) applied to connectors normally used by the position­sensing driver; when an input signal of sufficient amplitude is provided, an electrically induced attractive force e develops between a sliding finger and the underlying electrode, increasing the dynamic friction fr between the finger and the panel surface(Figure 2); because the amplitude of ffe varies with the signal amplitude, changes in friction fr will also be periodic, resulting in periodic skin deformations as the finger slides on the panel; these deformations are perceived as vibration or friction and can be controlled by modulating the amplitude and frequency of the applied signal; p. 286 para. 6, low frequency stimuli were perceived as rougher compared to high frequencies; p. 290 Figure 11: Left: different textures produce different sensations, e.g. simulated corduroy. Right: a racing track where friction increases as the car “squeaks” around corners; (p. 290 para. 6), applications includes such tactile effects as textures for virtual objects; (p. 290 para. 8), there are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]; sliders can report their drag extent by changing the tactile feedback frequency; a user could run their fingers over a list of emails to sense those that are new or with the highest priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a transparent electrode layer that, when excited with an electrical signal applied to connectors used by a position-sensing driver, generates electrovibrations; activates the transparent electrode layer to generate a set of electrovibrations as suggested in TeslaTouch into Cheong.  Doing so would be desirable because it is a new technology for enhancing touch interfaces with tactile feedback (see TeslaTouch p. 283 para. 1).  Interest in designing and investigating haptic interfaces for touch-based interactive systems has been rapidly growing.  Despite their popularity, a major problem with touch interfaces is the lack of dynamic tactile feedback.  A lack of haptic feedback 1) decreases the realism of visual environments, 2) breaks the metaphor of direct interaction, and 3) reduces interface efficiency, because the user can not rely on familiar  haptic cues for accomplishing even the most basic interaction tasks (see TeslaTouch p. 283 para. 2).  Tactile feedback based on electrovibration has several compelling properties. It is fast, low-powered, dynamic, and can be used in a wide range of interaction scenarios and applications.  The technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices.  Because our design does not have any moving parts, it can be easily added to existing devices with minimal physical modification (see TeslaTouch p. 283 para. 5).  Applications includes such tactile effects as textures for virtual objects (see TeslaTouch p. 290 para. 6).  There are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]. For example, sliders can report their drag extent by changing the tactile feedback frequency. Similarly, a user could run their fingers over a list of emails to sense those that are new or with the highest priority. There are numerous other interaction design ideas that can be explored in this area.  (see TeslaTouch p. 290 para. 8).  Direct manipulation is ripe for tactile augmentation, especially in touch interfaces where occlusion can be problematic (see TeslaTouch p. 290 para. 9).

Regarding claim 16, Cheong teaches the claim comprising:
A method that generates a tactile presentation which indicates time on a mobile device, which method comprises (Cheong Figs. 1-26; [0412], FIG. 15 is a view illustrating a haptic information management method depending on watch function execution information; [0051], electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches)):
providing a mobile device that is operated by a touch screen surface, with the touch screen surface including functionality to be able to be activated to electrovibrate in at least one portion thereof (Cheong Figs. 1-26; [0070], the input/output interface 140 may provide data on a user touch inputted through a touch screen or a touch pad to the processor 120 or the haptic support module 170; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device; [0051], electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches));
and in response to an application of pressure to or rubbing a portion of the touch screen: activating the touch screen; receiving electrical signals specifying a current time on the touch screen surface; and applying the electrical signals to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device that vary in response to the current time to provide haptic feedback to indicate a tactile presentation of the current time (Cheong Figs. 1-26; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device); [0149], touch pressure (see also [0233-0235], [0303]); [0413], referring to FIG. 15, according to various embodiments, a haptic support module 170 of an electronic device 100 may perform a control to output time information to an area of a display 150 as shown in a state 1510; when a touch event (for example, at least one of a touch down, touch up, and touch drag event and a touch hold event) or a hovering event occurs from a specific area of the electronic device 100, the haptic support module 170 may output haptic feedback information corresponding to a corresponding time; as shown in a state 1510, the electronic device 100 may display time information by using a minute hand and an hour hand or numbers; [0414], when a specific event occurs, the haptic support module 170 may obtain current time information; the haptic support module 170 may control a haptic feedback output corresponding to specific haptic information to a position corresponding to the current time information; as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; [0415], the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; [0418], the specific event may include at least one event of a touch hold event occurrence in the electronic device 100 (for example, a display area or a touch available bezel area); [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area);
wherein the haptic feedback is configured to be indicative of a particular grouping of a plurality of minutes, wherein 2 to 12 electrovibrations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the touch screen can sense by the haptic feedback the time elapsed within an hour without having to view the touch screen surface (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; [0416], the haptic support module 170 may perform a control to output a haptic feedback on the bezel area 1504 corresponding to the positions of the hour hand and the minute hand; as shown in a state 1540, the haptic support module 170 may perform a control to output a first haptic feedback to an hour hand indication bezel area 1541 in the bezel area 1504; the haptic support module 170 may perform a control to output a second haptic feedback to a minute hand indication bezel area 1542 that the minute hand indicates; [0417-0418], a haptic feedback is provided from a first input mode or a search mode (for example, a mode of providing a haptic feedback only to the hour hand and the minute hand during touch drag or hovering movement or providing a directional haptic feedback in the case of not the hour/minute area; see [0221]); the first input mode or the search mode may maintain a power saving mode in which a display is not turned on or a screen lock mode; when the proximity of an object approaching through a sensor hub supporting low power driving is within a predetermined reference in the electronic device 100 or an input occurs from a touch detection device if a screen on key is not pressed in a screen off state, the haptic support module 170 may automatically set into the first input mode or the search mode; a user may check time information on the basis of haptic feedback without display check; [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area; as shown, the electrovibrations are provided at locations on the clock represent groupings of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60)
However, Cheong fails to expressly disclose applying the electrical signals to connectors used by a position-sensing driver to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device.  In the same field of endeavor, TeslaTouch teaches:
applying the electrical signals to connectors used by a position-sensing driver to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device (TeslaTouch 284 para. 1, the technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices; p. 284 para. 6, users could feel various tactile shapes; p. 283 Fig. 1, TeslaTouch uses electrovibration to control electrostatic friction between a touch surface and the users finger.; p. 285 para. 3, we used a 3M Microtouch panel [1] originally designed for capacitive­based touch sensing; it is composed of a transparent electrode sheet applied onto a glass plate coated with an insulator layer (Figure 2); we then excite the transparent electrode with a periodic electrical signal V(t) applied to connectors normally used by the position­sensing driver; when an input signal of sufficient amplitude is provided, an electrically induced attractive force e develops between a sliding finger and the underlying electrode, increasing the dynamic friction fr between the finger and the panel surface(Figure 2); because the amplitude of ffe varies with the signal amplitude, changes in friction fr will also be periodic, resulting in periodic skin deformations as the finger slides on the panel; these deformations are perceived as vibration or friction and can be controlled by modulating the amplitude and frequency of the applied signal; p. 286 para. 6, low frequency stimuli were perceived as rougher compared to high frequencies; p. 290 Figure 11: Left: different textures produce different sensations, e.g. simulated corduroy. Right: a racing track where friction increases as the car “squeaks” around corners; (p. 290 para. 6), applications includes such tactile effects as textures for virtual objects; (p. 290 para. 8), there are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]; sliders can report their drag extent by changing the tactile feedback frequency; a user could run their fingers over a list of emails to sense those that are new or with the highest priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated applying the electrical signals to connectors used by a position-sensing driver to excite a transparent electrode layer of the mobile device, wherein when the transparent electrode layer is excited, the transparent electrode layer generates electrovibrations on the mobile device as suggested in TeslaTouch into Cheong.  Doing so would be desirable because it is a new technology for enhancing touch interfaces with tactile feedback (see TeslaTouch p. 283 para. 1).  Interest in designing and investigating haptic interfaces for touch-based interactive systems has been rapidly growing.  Despite their popularity, a major problem with touch interfaces is the lack of dynamic tactile feedback.  A lack of haptic feedback 1) decreases the realism of visual environments, 2) breaks the metaphor of direct interaction, and 3) reduces interface efficiency, because the user can not rely on familiar  haptic cues for accomplishing even the most basic interaction tasks (see TeslaTouch p. 283 para. 2).  Tactile feedback based on electrovibration has several compelling properties. It is fast, low-powered, dynamic, and can be used in a wide range of interaction scenarios and applications.  The technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices.  Because our design does not have any moving parts, it can be easily added to existing devices with minimal physical modification (see TeslaTouch p. 283 para. 5).  Applications includes such tactile effects as textures for virtual objects (see TeslaTouch p. 290 para. 6).  There are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]. For example, sliders can report their drag extent by changing the tactile feedback frequency. Similarly, a user could run their fingers over a list of emails to sense those that are new or with the highest priority. There are numerous other interaction design ideas that can be explored in this area.  (see TeslaTouch p. 290 para. 8).  Direct manipulation is ripe for tactile augmentation, especially in touch interfaces where occlusion can be problematic (see TeslaTouch p. 290 para. 9).

Regarding claim 2, Cheong in view of TeslaTouch teaches all the limitations of claim 1, further comprising:
further comprising haptic feedback in a further, different location which is indicative of a particular hour so that a user of the touch screen can determine the time of day in both elapsed minutes and hour without having to view the touch screen (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area)

Regarding claim 10, claim 10 contains substantially similar limitations to those found in claim 2.  Consequently, claim 10 is rejected for the same reasons.

Regarding claim 5, Cheong in view of TeslaTouch teaches all the limitations of claim 1, further comprising:
wherein the mobile device is a smartphone, a watch, a digital coin, a computing device, a digital music player, a PDA, a digital reader, or an electronic tablet and wherein the tactile presentation of the elapsed minutes or hour or both is displayed with respect to an orientation of the device (Cheong Figs. 1-26; [0051], additionally, an electronic device according to various embodiments of the present disclosure may be a device with a haptic information providing function. For instance, electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches); [0413], referring to FIG. 15, according to various embodiments, a haptic support module 170 of an electronic device 100 may perform a control to output time information to an area of a display 150 as shown in a state 1510; [0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; [0434], a user may check information corresponding to the event occurrence only with a haptic feedback without checking a display through a haptic feedback; the specific event may include at least one of an event in which a touch hold event occurs on the display or bezel of the electronic device 100, an event in which a movement signal (for example, a signal corresponding to walking or running of more than a specific speed) of more than a predetermined intensity is detected due to a movement of the electronic device from at least one sensor of a built-in acceleration sensor, gyro sensor, and GPS, an event for determining whether an object exists within a specified distance with a display of the electronic device by a proximity sensor, and an event for checking a state in which a display facing direction is disposed in a direction that a user cannot check (for example, at least one of a state in which the display of a watch device worn on a wrist faces a gravity direction and a state in which a user's face or eye is not recognized by a camera facing the same direction as the display))

Regarding claims 13 and 18, claims 13 and 18 contain substantially similar limitations to those found in claim 5.  Consequently, claims 13 and 18 are rejected for the same reasons.

Regarding claim 6, Cheong in view of TeslaTouch teaches all the limitations of claim 1, further comprising:
wherein the transparent electrode layer includes a glass plate with a transparent electrode and an insulator, so that when the insulator is contacted by a user's finger, electrical impulses are generated to provide the tactile presentation as the haptic feedback to the user (Cheong Figs. 1-26; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device); [0414], when a specific event occurs, the haptic support module 170 may obtain current time information; the haptic support module 170 may control a haptic feedback output corresponding to specific haptic information to a position corresponding to the current time information; as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; [0415], the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback)
TeslaTouch further teaches:
wherein the transparent electrode layer includes a glass plate that is topped with a transparent electrode and an insulator, so that when the insulator is contacted by a user's finger, electrical impulses are generated to provide the tactile presentation as the haptic feedback to the user (TeslaTouch p. 284 para. 6, users could feel various tactile shapes; p. 283 Fig. 1, TeslaTouch uses electrovibration to control electrostatic friction between a touch surface and the users finger.; p. 285 para. 3, we used a 3M Microtouch panel [1] originally designed for capacitive­based touch sensing; it is composed of a transparent electrode sheet applied onto a glass plate coated with an insulator layer (Figure 2); we then excite the transparent electrode with a periodic electrical signal V(t) applied to connectors normally used by the position­sensing driver; when an input signal of sufficient amplitude is provided, an electrically induced attractive force e develops between a sliding finger and the underlying electrode, increasing the dynamic friction fr between the finger and the panel surface(Figure 2); because the amplitude of ffe varies with the signal amplitude, changes in friction fr will also be periodic, resulting in periodic skin deformations as the finger slides on the panel; these deformations are perceived as vibration or friction and can be controlled by modulating the amplitude and frequency of the applied signal; p. 286 para. 6, low frequency stimuli were perceived as rougher compared to high frequencies; p. 290 Figure 11: Left: different textures produce different sensations, e.g. simulated corduroy. Right: a racing track where friction increases as the car “squeaks” around corners; (p. 290 para. 6), applications includes such tactile effects as textures for virtual objects; (p. 290 para. 8), there are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]; sliders can report their drag extent by changing the tactile feedback frequency; a user could run their fingers over a list of emails to sense those that are new or with the highest priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the transparent electrode layer includes a glass plate that is topped with a transparent electrode and an insulator, so that when the insulator is contacted by a user's finger, electrical impulses are generated to provide the tactile presentation as the haptic feedback to the user as suggested in TeslaTouch into Cheong.  Doing so would be desirable because it is a new technology for enhancing touch interfaces with tactile feedback (see TeslaTouch p. 283 para. 1).  Interest in designing and investigating haptic interfaces for touch-based interactive systems has been rapidly growing.  Despite their popularity, a major problem with touch interfaces is the lack of dynamic tactile feedback.  A lack of haptic feedback 1) decreases the realism of visual environments, 2) breaks the metaphor of direct interaction, and 3) reduces interface efficiency, because the user can not rely on familiar  haptic cues for accomplishing even the most basic interaction tasks (see TeslaTouch p. 283 para. 2).  Tactile feedback based on electrovibration has several compelling properties. It is fast, low-powered, dynamic, and can be used in a wide range of interaction scenarios and applications.  The technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices.  Because our design does not have any moving parts, it can be easily added to existing devices with minimal physical modification (see TeslaTouch p. 283 para. 5).  Applications includes such tactile effects as textures for virtual objects (see TeslaTouch p. 290 para. 6).  There are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]. For example, sliders can report their drag extent by changing the tactile feedback frequency. Similarly, a user could run their fingers over a list of emails to sense those that are new or with the highest priority. There are numerous other interaction design ideas that can be explored in this area.  (see TeslaTouch p. 290 para. 8).  Direct manipulation is ripe for tactile augmentation, especially in touch interfaces where occlusion can be problematic (see TeslaTouch p. 290 para. 9).

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 6.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 12, Cheong in view of TeslaTouch in further view of Heron teaches all the limitations of claim 9, further comprising:
wherein the haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen, wherein 2 to 4 locations provided to represent groupings of 30 to 15 minutes, respectively (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; as shown, the locations on the clock represent groupings of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60)

Regarding claim 17, Cheong in view of TeslaTouch in further view of Heron teaches all the limitations of claim 16, further comprising:
wherein 2 to 4 electrovibrations are provided as haptic feedback of 30 to 15 elapsed minutes (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; as shown, the electrovibrations are provided at locations on the clock represent groupings of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60)

Claims 3, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of TeslaTouch in further view of Heron et al. (US 20120306633 A1, published 12/06/2012), hereinafter Heron.

Regarding claim 3, Cheong in view of TeslaTouch teaches all the limitations of claim 1, further comprising:
wherein the haptic feedback is configured to emulate the predetermined shape related to a numeric character (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area)
However, Cheong in view of TeslaTouch fails to expressly disclose the predetermined shape of a numeric character.  In the same field of endeavor, Heron teaches:
the predetermined shape of a numeric character (Heron Figs. 1-12; [0019], user input section 30 could be embodied as any form of device, software and/or circuitry capable of sensing user input and providing an output signal or signals representative of the user input; specific examples of such devices, software and/or circuitry (sometimes referred to herein as "sensing elements") include, without limitation, touch pads, touch screens, analog and/or digital switches and/or sensors, and related software and circuitry; [0023], FIG. 3 illustrates one particular locus of points defining a shape 60 in the form of the letter "T"; FIG. 4 illustrates another locus of points defining a shape 60' in the form of hands and numbers emulating the face of an analog clock; FIGS. 3 and 4 illustrate only two of an infinite number of shapes that could by represented by electrical signals; other such shapes could include upper and lower-case alpha characters, numeric characters, Braille characters, symbols, and icons, among other geometric forms; [0035], the sensory output signal could be used to generate haptic output causing sensory output device 70 to vibrate in response to the user touching touch pad 74; [0039], the data could represent a Braille character or other geometric form; the data could represent any time (provided by a clock in the smart phone or a remote source) in terms of a locus of points defining the face and hands of clock or alphanumeric characters representing the time; [0040], the touch screen and associated circuitry can receive touch input from a user and provide signals indicative of the touch locations to the foregoing processor, as described above; the processor could be adapted to compare the signals indicative of the touch locations to signals received from the data input means representing the locus of points and to provide to the haptic output means a corresponding output signal when it deems the signals from the data input means and the touch pad to correspond; the smart phone would vibrate whenever the user touched a portion of the touch screen corresponding to the location of any point in the locus of points defined by the data input means)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the predetermined shape of a numeric character as suggested in Heron into Cheong TeslaTouch.  Doing so would be desirable because an infinite number of shapes that could by represented by electrical signals. Other such shapes could include upper and lower-case alpha characters, numeric characters, Braille characters, symbols, and icons, among other geometric forms (see Heron [0023]).  The numeric character shapes of Heron would improve the system of Cheong because it would allow the user to “read” the characters of the current time (see Heron [0037-0039]).  Reading numeric symbols may provide an easier or more convenient method for the user to determine the current time.  For example, some users may be unaccustomed to reading the face of a clock or prefer numeric character representations of time.

Regarding claim 11, claim 11 contains substantially similar limitations to those found in claim 3.  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 4, Cheong in view of TeslaTouch in further view of Heron teaches all the limitations of claim 3, further comprising:
wherein the haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen, wherein 2 to 4 locations provided to represent groupings of 30 to 15 minutes, respectively (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; as shown, the locations on the clock represent groupings of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60)

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 20150293592 A1, published 10/15/2015) in view of TeslaTouch: electrovibration for touch surfaces (UIST '10: Proceedings of the 23nd annual ACM symposium on User interface software and technology Pages 283–92, https://doi.org/10.1145/1866029.1866074, published 10/03/2010), hereinafter TeslaTouch, in further view of Vossoughi et al. (US 20090163241 A1, published 06/25/2009), hereinafter Vossoughi.

Regarding claim 20, Cheong teaches the claim comprising:
A mobile device that generates a tactile presentation which indicates time, the mobile device comprising (Cheong Figs. 1-26; [0412], FIG. 15 is a view illustrating a haptic information management method depending on watch function execution information; [0051], electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches)):
a circular GUI and a periphery surrounding a smooth face presenting a touch screen that includes functionality to be able to be activated to electrovibrate in at least one portion thereof; a transparent electrode layer that, when excited with an electrical signal, generates electrovibrations that vary in response to the time to provide the tactile representation which indicates the time; and (Cheong Figs. 1-26; [0070], the input/output interface 140 may provide data on a user touch inputted through a touch screen or a touch pad to the processor 120 or the haptic support module 170; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device; [0412], FIG. 15 is a view illustrating a haptic information management method depending on watch function execution information;);
a processor that, in response to an application of pressure to or rubbing a portion of the touch screen: activates the touch screen; receives electrical signals specifying a current time and displaying the time on the touch screen; and activates the transparent electrode layer to generate a set of electrovibrations that vary in response to the current time to provide haptic feedback to indicate a tactile representation of the current time (Cheong Figs. 1-26; [0067], the processor 120 may be configured to include the haptic support module 170; [0086], the haptic module 180 may output haptic information delivered by the haptic support module 17; the haptic module 180 may include at least one haptic device; the haptic module 180 may include a haptic sheet in a form including a structure configured with a glass plate, a transparent electrode, and an insulating plate on a display; the haptic module 180 in a sheet form may provide various tactile senses or texture senses such as sticky, waxy, bumpy, smooth, pleasant, unpleasant, friction, vibration, etc; the haptic module 180 may include a haptic sheet (or a haptic touch film) of a structure equipped with a film obtained by applying Indium Tin Oxide (ITO) on a touch screen; the haptic module 180 may provide various feelings such as a realistic button input feeling through an electrostatic change using electric charge; according to various embodiments, the haptic module 180 may include a friction haptic display; the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device); [0149], touch pressure (see also [0233-0235], [0303]); [0413], referring to FIG. 15, according to various embodiments, a haptic support module 170 of an electronic device 100 may perform a control to output time information to an area of a display 150 as shown in a state 1510; when a touch event (for example, at least one of a touch down, touch up, and touch drag event and a touch hold event) or a hovering event occurs from a specific area of the electronic device 100, the haptic support module 170 may output haptic feedback information corresponding to a corresponding time; as shown in a state 1510, the electronic device 100 may display time information by using a minute hand and an hour hand or numbers; [0414], when a specific event occurs, the haptic support module 170 may obtain current time information; the haptic support module 170 may control a haptic feedback output corresponding to specific haptic information to a position corresponding to the current time information; as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; [0415], the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; [0418], the specific event may include at least one event of a touch hold event occurrence in the electronic device 100 (for example, a display area or a touch available bezel area); [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area);
wherein the haptic feedback is configured to be indicative of a particular grouping of a plurality of minutes, wherein 2 to 12 electrovibrations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the touch screen can sense by the haptic feedback the time elapsed within an hour without having to view the touch screen surface (Cheong Figs. 1-26; [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; [0416], the haptic support module 170 may perform a control to output a haptic feedback on the bezel area 1504 corresponding to the positions of the hour hand and the minute hand; as shown in a state 1540, the haptic support module 170 may perform a control to output a first haptic feedback to an hour hand indication bezel area 1541 in the bezel area 1504; the haptic support module 170 may perform a control to output a second haptic feedback to a minute hand indication bezel area 1542 that the minute hand indicates; [0417-0418], a haptic feedback is provided from a first input mode or a search mode (for example, a mode of providing a haptic feedback only to the hour hand and the minute hand during touch drag or hovering movement or providing a directional haptic feedback in the case of not the hour/minute area; see [0221]); the first input mode or the search mode may maintain a power saving mode in which a display is not turned on or a screen lock mode; when the proximity of an object approaching through a sensor hub supporting low power driving is within a predetermined reference in the electronic device 100 or an input occurs from a touch detection device if a screen on key is not pressed in a screen off state, the haptic support module 170 may automatically set into the first input mode or the search mode; a user may check time information on the basis of haptic feedback without display check; [0462], in the case of a haptic feedback, although a haptic feedback is relatively provided in correspondence to a GUI on a display or in an adjacent area, corresponding haptic feedback may be provided to anywhere in a touch inputted area; as shown, the electrovibrations are provided at locations on the clock represent groupings of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60)
However, Cheong fails to expressly disclose a transparent electrode layer that, when excited with an electrical signal applied to connectors used by a position-sensing driver, generates electrovibrations; activates the transparent electrode layer to generate a set of electrovibrations.  In the same field of endeavor, TeslaTouch teaches:
a transparent electrode layer that, when excited with an electrical signal applied to connectors used by a position-sensing driver, generates electrovibrations; activates the transparent electrode layer to generate a set of electrovibrations (TeslaTouch 284 para. 1, the technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices; p. 284 para. 6, users could feel various tactile shapes; p. 283 Fig. 1, TeslaTouch uses electrovibration to control electrostatic friction between a touch surface and the users finger.; p. 285 para. 3, we used a 3M Microtouch panel [1] originally designed for capacitive­based touch sensing; it is composed of a transparent electrode sheet applied onto a glass plate coated with an insulator layer (Figure 2); we then excite the transparent electrode with a periodic electrical signal V(t) applied to connectors normally used by the position­sensing driver; when an input signal of sufficient amplitude is provided, an electrically induced attractive force e develops between a sliding finger and the underlying electrode, increasing the dynamic friction fr between the finger and the panel surface(Figure 2); because the amplitude of ffe varies with the signal amplitude, changes in friction fr will also be periodic, resulting in periodic skin deformations as the finger slides on the panel; these deformations are perceived as vibration or friction and can be controlled by modulating the amplitude and frequency of the applied signal; p. 286 para. 6, low frequency stimuli were perceived as rougher compared to high frequencies; p. 290 Figure 11: Left: different textures produce different sensations, e.g. simulated corduroy. Right: a racing track where friction increases as the car “squeaks” around corners; (p. 290 para. 6), applications includes such tactile effects as textures for virtual objects; (p. 290 para. 8), there are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]; sliders can report their drag extent by changing the tactile feedback frequency; a user could run their fingers over a list of emails to sense those that are new or with the highest priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a transparent electrode layer that, when excited with an electrical signal applied to connectors used by a position-sensing driver, generates electrovibrations; activates the transparent electrode layer to generate a set of electrovibrations as suggested in TeslaTouch into Cheong.  Doing so would be desirable because it is a new technology for enhancing touch interfaces with tactile feedback (see TeslaTouch p. 283 para. 1).  Interest in designing and investigating haptic interfaces for touch-based interactive systems has been rapidly growing.  Despite their popularity, a major problem with touch interfaces is the lack of dynamic tactile feedback.  A lack of haptic feedback 1) decreases the realism of visual environments, 2) breaks the metaphor of direct interaction, and 3) reduces interface efficiency, because the user can not rely on familiar  haptic cues for accomplishing even the most basic interaction tasks (see TeslaTouch p. 283 para. 2).  Tactile feedback based on electrovibration has several compelling properties. It is fast, low-powered, dynamic, and can be used in a wide range of interaction scenarios and applications.  The technology is highly scalable and can be used efficiently on touch surfaces of any size, shape and configuration, including large interactive tables, hand-held mobile devices.  Because our design does not have any moving parts, it can be easily added to existing devices with minimal physical modification (see TeslaTouch p. 283 para. 5).  Applications includes such tactile effects as textures for virtual objects (see TeslaTouch p. 290 para. 6).  There are many interesting avenues for infusing conventional GUI elements with tactile feedback [2, 13, 25, 30]. For example, sliders can report their drag extent by changing the tactile feedback frequency. Similarly, a user could run their fingers over a list of emails to sense those that are new or with the highest priority. There are numerous other interaction design ideas that can be explored in this area.  (see TeslaTouch p. 290 para. 8).  Direct manipulation is ripe for tactile augmentation, especially in touch interfaces where occlusion can be problematic (see TeslaTouch p. 290 para. 9).
However, Cheong in view of TeslaTouch fails to expressly disclose a circular periphery.  In the same field of endeavor, Vossoughi teaches:
a circular periphery (Vossoughi Figs. 1-18; [0031], with reference to FIGS. 1A, 1B, 1C, and 1D, puck 20 is an information delivery module that includes on its front side a display screen 22; the display of image patterns (e.g., time of day) are typically accomplished without coincident user stimulus; control buttons 30 positioned on a top annular rim 34 at a periphery 36 of puck 20 may be actuated by a user to set a display mode (e.g., clock face or decorative pattern); preferably, the user-controlled actions described above are accomplished by providing a touchscreen (implemented with currently available touch sensing technology) as display screen 22 and touching by the user of function actuation areas of the touchscreen to select the desired functional operation; [0032], FIGS. 1A, 1B, and 1D show puck 20 in the form of a disk having a generally flat front surface 40 and a generally flat rear surface 42; [0034], FIGS. 3A, 3B, and 3C show a modular communication device 60 that includes an information input module embodied as a keypad styled as a wrist watch band 62; [0040], FIGS. 9A, 9B, and 9C show a hand-held modular communication device 150 configured as a medallion that is sized to fit in the palm of a user's hand and secured by a strap 152 around the user's wrist; [0044], puck with vibrating function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a circular periphery as suggested in Vossoughi into Cheong TeslaTouch.  Doing so would be desirable because the modular design approach implements a compact, affordable, customizable, and highly functional solution that transcends use and user differences while creating an iconic device (see Vossoughi [0008]).  Preferred embodiments of the POD transform the mobile telephone, text message, photographic or video image acquisition, music listening, video watching, or video game experience by offering a modular multi-function communication device that can be easily and affordably customized to meet users' exact needs and desires through a variety of interchangeable attachments. POD is a flexible system based on a shared information delivery module or puck 20.  Puck 20 preferably embodies a minimal, elegant shape (e.g., round) and fits comfortably in hand on its own (see Vossoughi [0030]).  Additionally, the Vossoughi’s circular periphery would provide a visually appealing complement Cheong’s circular graphical user interface (see Cheong Fig. 15).

Regarding claim 21, Cheong in view of TeslaTouch in further view of Vossoughi teaches all the limitations of claim 1, further comprising:
wherein the mobile device is a smartphone, a watch, a digital coin, a computing device, a digital music player, a PDA, a digital reader, or an electronic tablet and wherein the tactile presentation of the elapsed minutes or hour or both is displayed with respect to an orientation of the device (Cheong Figs. 1-26; [0051], additionally, an electronic device according to various embodiments of the present disclosure may be a device with a haptic information providing function. For instance, electronic devices may include at least one of smartphones, tablet personal computers (PCs), mobile phones, video phones, electronic book (e-book) readers, desktop PCs, laptop PCs, netbook computers, personal digital assistants (PDAs), portable multimedia players (PMPs), MP3 players, mobile medical devices, cameras, and wearable devices (e.g., head-mounted-devices (HMDs) such as electronic glasses, electronic apparel, electronic bracelets, electronic necklaces, electronic appcessories, electronic tattoos, and smart watches); [0413], referring to FIG. 15, according to various embodiments, a haptic support module 170 of an electronic device 100 may perform a control to output time information to an area of a display 150 as shown in a state 1510; [0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area; [0434], a user may check information corresponding to the event occurrence only with a haptic feedback without checking a display through a haptic feedback; the specific event may include at least one of an event in which a touch hold event occurs on the display or bezel of the electronic device 100, an event in which a movement signal (for example, a signal corresponding to walking or running of more than a specific speed) of more than a predetermined intensity is detected due to a movement of the electronic device from at least one sensor of a built-in acceleration sensor, gyro sensor, and GPS, an event for determining whether an object exists within a specified distance with a display of the electronic device by a proximity sensor, and an event for checking a state in which a display facing direction is disposed in a direction that a user cannot check (for example, at least one of a state in which the display of a watch device worn on a wrist faces a gravity direction and a state in which a user's face or eye is not recognized by a camera facing the same direction as the display))

Regarding claim 22, Cheong in view of TeslaTouch in further view of Vossoughi teaches all the limitations of claim 20, further comprising:
wherein the mobile device is a digital device that has a circular GUI and a periphery and has a smooth face presenting the touch screen surface for portions that are contactable to generate the tactile presentation (Cheong Figs. 1-26; [0070], the input/output interface 140 may provide data on a user touch inputted through a touch screen or a touch pad to the processor 120 or the haptic support module 170; [0086], the haptic module 180 may express softness and roughness information and a degree of stickiness through friction and may provide a squeeze-film effect or an electro-vibration effect in a touch screen device [0413-0414], as shown in a state 1520, the haptic support module 170 may perform a control to output a first haptic feedback corresponding to a minute hand area 1522 and a second haptic feedback corresponding to an hour hand area 1521; when touch or hovering is detected from the hour hand area 1521, the haptic support module 170 may provide a second haptic feedback; when touch is detected from the minute hand area 1522, the haptic support module 170 may provide a first haptic feedback; since the hour hand area 1521 is shorter than the minute hand area 1522 in terms of length or area, the separation of the hour time area 1521 and the minute hand area 1522 may be performed easily by a search mode; the haptic support module 170 may support to recognize a time check easily by outputting a directional haptic feedback; [0415], as shown in a state 1530, the haptic support module 170 may perform a control to output different first and second haptic feedback to corresponding hour dial 1531 and minute dial 1532 in a dial area 1503; the haptic support module 170 may support more intuitive classification by providing a second haptic feedback with stronger intensity or expressing a second haptic feedback rougher compared to a first haptic feedback; the haptic support module 170 may differently apply the haptic feedback area size of the dial area 1503; the haptic support module 170 may set the area of the hour dial 1531 to be relatively broader than the area of the minute dial 1532; the haptic support module 170 may provide a specific haptic feedback only to an area where touch occurs in an entire set corresponding area or a corresponding area)
However, Cheong in view of TeslaTouch fails to expressly disclose a digital coin that has a circular periphery.  In the same field of endeavor, Vossoughi teaches:
a digital coin that has a circular periphery (Vossoughi Figs. 1-18; [0030], puck 20 preferably embodies a minimal, elegant shape (e.g., round, square, or rectangular) and fits comfortably in hand on its own; [0031], with reference to FIGS. 1A, 1B, 1C, and 1D, puck 20 is an information delivery module that includes on its front side a display screen 22; the display of image patterns (e.g., time of day) are typically accomplished without coincident user stimulus; control buttons 30 positioned on a top annular rim 34 at a periphery 36 of puck 20 may be actuated by a user to set a display mode (e.g., clock face or decorative pattern); preferably, the user-controlled actions described above are accomplished by providing a touchscreen (implemented with currently available touch sensing technology) as display screen 22 and touching by the user of function actuation areas of the touchscreen to select the desired functional operation; [0032], FIGS. 1A, 1B, and 1D show puck 20 in the form of a disk having a generally flat front surface 40 and a generally flat rear surface 42; [0034] FIGS. 3A, 3B, and 3C show a modular communication device 60 that includes an information input module embodied as a keypad styled as a wrist watch band 62; [0040], FIGS. 9A, 9B, and 9C show a hand-held modular communication device 150 configured as a medallion that is sized to fit in the palm of a user's hand and secured by a strap 152 around the user's wrist; [0044], puck with vibrating function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a digital coin that has a circular periphery as suggested in Vossoughi into Cheong TeslaTouch.  Doing so would be desirable because the modular design approach implements a compact, affordable, customizable, and highly functional solution that transcends use and user differences while creating an iconic device (see Vossoughi [0008]).  Preferred embodiments of the POD transform the mobile telephone, text message, photographic or video image acquisition, music listening, video watching, or video game experience by offering a modular multi-function communication device that can be easily and affordably customized to meet users' exact needs and desires through a variety of interchangeable attachments. POD is a flexible system based on a shared information delivery module or puck 20.  Puck 20 preferably embodies a minimal, elegant shape (e.g., round) and fits comfortably in hand on its own (see Vossoughi [0030]).  Additionally, the Vossoughi’s circular periphery would provide a visually appealing complement Cheong’s circular graphical user interface (see Cheong Fig. 15).

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 22.  Consequently, claim 19 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 9, 14, 16, and 20.  The corrections to the claims have been approved, and the interpretation of the claims  under 35 U.S.C. 112(f) is respectfully withdrawn.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleizach (US 20170357321 A1) see Figs. 1-8 and [0190-0217].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143